Citation Nr: 1743087	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability for purposes of eligibility for psychiatric treatment.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for left upper extremity neurological disability.

8.  Entitlement to service connection for right upper extremity neurological disability.  

9.  Entitlement to service connection for a bilateral knee disability.  

10.  Entitlement to service connection for left foot disability.

11.  Entitlement to service connection for right foot disability.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1969 and August 1981 to July 1983, including service periods of reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) and an August 2011 decision of the Atlanta, Georgia RO.  The Chicago, Illinois RO has jurisdiction over the Veteran's claim.   

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's claim seeking service connection for a bilateral knee disability.  In a December 2009 rating decision, the RO initially denied the service connection claim and VA received a timely November 2010 notice of disagreement (NOD) with this determination, requiring the RO to issue an appropriate Statement of the Case (SOC) and placing the claim in appellate status.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2016).  Significantly, until a SOC on this matter was issued, the claim remained pending in appellate status, and the August 2011 rating decision purporting to address the claim is of no consequence.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  In essence, the December 2009 rating decision remained pending until the issuance of the July 2015 SOC, which allowed the Veteran to perfect appellate review.  Therefore, the December 2009 rating decision is the proper rating decision on appeal.  

Based on the evidence and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the multiple psychiatric service connection claims have been recharacterized as a single claim on the Title Page.  

Based on a review of the evidence of record and the Veteran's statements, the Board has recharacterized the service connection claims for respective right and left elbow disabilities as claims seeking service connection for right and left upper extremity neurological disabilities to most accurate reflect the benefits sought by the Veteran, as reflected on the Title Page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issue of entitlement to service connection for Chronic Obstructive Pulmonary Disease (COPD), including secondary to herbicide exposure, has been raised by the record in a December 22, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder; a psychiatric disability for purposes of eligibility for psychiatric treatment; bilateral hearing loss; hypertension; a low back disability; left and right upper extremity neurological disabilities; a bilateral knee disability; left and right foot disabilities; and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran sustained in-service acoustic trauma.

2.  Tinnitus has been present since separation and has been 10 percent disabling since this time.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran seeks to establish service connection for tinnitus.  Specifically, he maintains that a current tinnitus disability is related to in-service acoustic trauma(s) while working as an aircraft mechanic.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  He has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm.  Particularly significant are service department records documenting the Veteran's MOS as an Aircraft Mechanic, tending to support his account of the circumstances of his service and his exposure to acoustic trauma in his working environment.  Further, the Veteran's spouse has provided a competent account of her observations of the Veteran's in-service decreased audiological acuity, and her account tends to corroborate independently the Veteran's statements as to these matters.  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service.  

The Board acknowledges that the June 2011 VA audiological examination provided an opinion tending to weigh against the Veteran's claim; however, with respect to the service connection claim for tinnitus the claim is of little, if any, probative value.  The Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation but the provided opinion is based on the inaccurate premise that tinnitus symptoms had an onset many years after separation.  As such, the provided opinion is based on an inaccurate factual premise, given there is highly competent and credible evidence to the contrary.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Thus, the June 2011 VA examination opinion is not probative as to the question at hand.  

Although there is no competent medical evidence in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation, which has continually been at most 10 percent disabling.  See Jandreau, 492 F.3d at 1376-77.  In sum, tinnitus has been present continuously since separation and is presumed to be of service origin although not otherwise established by medical evidence.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Although provided a general June 2011 VA examination, the Board finds that the medical evidence of record must be further supplemented.  The Veteran provides a competent account of hypertension, low back, upper extremity neurological, knee, and foot symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service treatment records also document treatment related to some of the claimed disabilities or raises the possibility relevant symptomatology may have been present.  Further, competent medical evidence of record also suggests that he may currently have diagnosed hypertension, low back, upper extremity neurological, knee, and foot disabilities.  Based on these facts, VA is required to remand the respective claims to afford the Veteran appropriate VA examinations and to obtain relevant etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that the February 2017 and December 2015 VA Disability Benefits Questionnaires do not provide an adequate basis to adjudicate fairly and fully the Veteran's acquired psychiatric disorder service connection claim.  The examinations provide clear medical diagnoses but are deficient of sufficient reasoning and analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Moreover, the record does not provide a basis for the Board to ascertain what, if any, of the multiple acquired psychiatric disorders is appropriate and whether such disability is related to the Veteran's service.  As the Board may not independently make such determinations, the service connection claim for an acquired psychiatric disorder must be remanded to obtain an adequate examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

When not on a period of active duty, the record reflects that the Veteran was a member of the U.S. Army National Guard or the U.S. Army Reserves from January 1967 to February 2000.  However, the record does not adequately document the Veteran's periods of service in the National Guard and Army Reserves or whether such service was classified as active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  On remand, efforts must be made to ascertain the dates and classification of the Veteran's service in the U.S. Army National Guard and the U.S. Army Reserves.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran has submitted a Social Security Administration (SSA) disability award letter; however, appropriate efforts to obtain these likely outstanding records have not been undertaken.  The record suggests the Veteran receives regular VA psychiatric, hearing impairment, hypertension, low back, upper extremity neurological, knee, and foot treatment, but records dated since June 2017 have not been associated with the claims folder.  Additionally, aside from private treatment records submitted by the Veteran, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records generated since July 2011.  Id.  On remand, attempts to obtain these records must be undertaken.

In light of the number of likely relevant outstanding records at this time, VA must also the Veteran a contemporaneous VA examination with respect to his service connection claims for bilateral hearing loss.  Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, on remand the Veteran must be provided an appropriate examination and an adequate opinion obtained. 

Finally, given Rice, the grant of the service connection claim for tinnitus, and the remand of the multiple service connection claims discussed above, the eligibility for psychiatric treatment and TDIU claims must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the eligibility for psychiatric treatment or TDIU claims would, at this point be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private psychiatric, hearing impairment, hypertension, low back, upper extremity neurological, knee, and foot treatment, hospitalization or evaluation, since July 2011 to the present, including treatments from the physician R. Bartosh, M.D., and the private Brandywine Hospital, Colquitt Regional Medical Center, Frankford Bucks Hospital, Hollywood Pavilion Hospital, St. Joseph Hospital, St. Mary's Health facility, and the University of Chicago Medical Center.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA psychiatric, hearing impairment, hypertension, low back, upper extremity neurological, knee, and foot treatment or hospitalization records, dated June 2017 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  Undertake appropriate efforts to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, and a negative response should be requested if no records are available.

3.  Contact the U.S. Army National Guard, the U.S. Army Reserves, the Defense Financial Services (DFAS), or other appropriate government repository, and request any the record(s) that identify the specific period and corresponding nature (i.e., active duty, ACDUTRA, or INACDUTRA) of the Veteran's service after enlistment in January 1967 to separation.  The duration and nature of all reported periods of reserve service are to be placed in a clear chart, timeline, or memorandum.  All requests and records received should be associated with the claims folder.  Any negative response should be in writing and associated with the claims folder. 

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

(A)  The examiner is to diagnose all psychiatric pathology, if any, present, specifically ruling out or diagnosing a bipolar disorder, anxiety, depression, and PTSD.  

(B)  If a diagnosis of PTSD is warranted (based on DSM-IV), the examiner is to provide an opinion as to whether it is as likely as not that the disability is related to or the result of any of the Veteran's periods of active service or any period of ACDUTRA or INACDUTRA, including but not limited to events while stationed in South Korea.

(C)  If a diagnosis of PTSD is not warranted then the examiner must reconcile this finding with the numerous psychiatric treatment records associated with the claims folder reflecting such diagnosis.  

(D)  As to all diagnosed psychiatric disorders other than PTSD, the examiner is to opine whether it is at least as likely as not that the condition: 

(i)  had its onset during any period of active service, within one year of separation from active service, or during a period of ACDUTRA.

(ii)  had its onset two years from the date of his separation from active service.  38 U.S.C.A. § 1702; 38 C.F.R. § 17.33

(iii)  is related to or the result of any period of active service, or any period of ACDUTRA or INACDUTRA.  

Thereafter, the examiner should state the impact of the diagnosed psychiatric disability(ies) on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA audiological examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner should elicit a full history from the Veteran regarding the onset and progression of his hearing loss.  The examiner should then opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss resulted from in-service acoustic trauma.  In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss, as well as his service connected tinnitus.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

6.  After receipt of all additional records, schedule the Veteran for an appropriate VA hypertension examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

(A)  The examiner is to diagnosed all hypertension pathology, if any, present.  

(B)  As to all diagnosed pathology, the examiner is to opine whether it is at least as likely as not that the condition: 

(i)  had its onset during any period of active service, within one year of separation from active service, or during a period of ACDUTRA, specifically considering the one-year period following the Veteran's tour of duty in South Korea.

(ii)  is related to or the result of any period of active service, or any period of ACDUTRA or INACDUTRA.  

Thereafter, the examiner should state the impact of the diagnosed hypertension on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

7.   After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

(A)  The examiner is to diagnose all low back, right knee, left knee, right foot and left foot pathology, if any, present, specifically ruling out or diagnosing arthritis.  

(B)  As to all diagnosed pathology, the examiner is to opine whether it is at least as likely as not that the condition: 

(i)  had its onset during any period of active service, within one year of separation from active service, or during a period of ACDUTRA.

(ii)  is related to or the result of any period of active service, or any period of ACDUTRA or INACDUTRA.  

Thereafter, the examiner should state the impact of the diagnosed disability on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

8.  After receipt of all additional records, schedule the Veteran for an appropriate VA neurological examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

(A)  The examiner is to diagnosed all right upper extremity and left upper extremity pathology, if any, present.  

(B)  As to all diagnosed pathology, the examiner is to opine whether it is at least as likely as not that the condition: 

(i)  had its onset during any period of active service, within one year of separation from active service, or during a period of ACDUTRA.

(ii)  is related to or the result of any period of active service, or any period of ACDUTRA or INACDUTRA.  

Thereafter, the examiner should state the impact of the diagnosed disability on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

9.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

10.  Then, the Veteran's claims must be readjudicated, including the eligibility for psychiatric treatment and TDIU claims, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


